Title: To Alexander Hamilton from William C. Bentley, 18 December 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Major Genl Hamilton
            Sir,
            Richmond, 18th. Decemr. 1799
          
          I have lately received a letter from Capt Eddins of the 2nd. Regimt. of Artillerists and Engineers, on the Subject of Cadet Cary & Sergeant Hacket of his Company, who were lately arrested by the Civil Authority in Richmond, for rescuing a fugitive from justice. Capt Eddins expressed a Wish that they should be Ordered to join their Company; he speaks of having had a Conversation with you relative to it, and that the propriety of Calling them to their Company was submitted to me; If I am to give an opinion on the Subject, I shall not only oppose their joining the Company in their present Condition, but shall advise that Cary never be permitted to join again. They have been examined by the Richmond Hustings Court in quarter session, and remanded for farther Trial before the District Court, to be holden in the City of Richmond on the first Monday in April next; Bail was offered them on giving Security, which they obtained with difficulty, and through the interest, alone, of the Democrats, with whom Cary is an intimate associate; and is, himself, one in principle; He is entirely abandoned by the military of this place. Had I received your letter, pointing out the mode of trial for a Cadet, before his Company was Ordered from Richmond, I should certainly have put him in arrest; but as his Company is now out of my Circle, I conceive him not to be within my Command; Should I have your Orders to arrest him, it shall be done immediately; and his trial may be had with more convenience in Richmond, than any where else, on account of the evidence to be adduced against him. There is at this time a Court Martial in existence in Richmond, called by Order of Major Genl. Pinkney, for the trial of Lieut Triplett of the Artillerists & Engineers, stationed at Norfolk; The Court has met on the business, but for the want of the Evidence of one of the Lieutenants of the Navy, who was then at Sea, the Court adjourned untill the further Orders of General Pinkney: He has Sanctioned their proceedings, and directs that they convene again as soon as the evidence can be obtained. This would be a proper opportunity for trying Cary & Hacket.
          I have suggested these things for your Consideration; If they meet your Concurrence, you will be pleased to direct accordingly. Cary is a very proper subject to make an example of; and it would favor the Military Cause to show to the public, that they disclaim such Conduct.
          Hacket being a Non-Comd Officer, and by the authority annexed under the present establishment to the Office of a Cadet, it may be a question with the Court, how far the Command of the Cadet over him may opperate in his favor.
          The Courts Martial had better be Convened on the first Tuesday in April, as the Court might then avail themselves of the Witnesses that have to attend from a distance the trial before the District Court on the first Monday. Lieut Tripletts Trial can be made convenient at that time.
          If these propositions should meet your Sanction, would it not be proper to Communicate with Genl. Pinkney on the Subject?
          I have the honor to be with great respect, Your Mo: Obt.
          
            W. Bentley
          
          Major Genl Hamilton
        